Judgment unanimously reversed upon the law and upon *1012the facts, with costs to the appellant, and judgment is directed to be entered in favor of the defendant dismissing the complaint, as a matter of law, with costs. Considering the physical arrangement and appearance of the pier buildings and entrance, there was no justification for plaintiff’s regarding the bumper blocks of the loading platform as a means of entrance to the pier. There was no implied invitation to plaintiff to use that means of entrance or to use the blocks as steps and the condition presented was not a dangerous one within reasonable contemplation. Concur — Peck, P. J., Rabin, Frank, Valente and McNally, JJ.